DETAILED ACTION
Election/Restrictions
	The restriction requirement filed on 1/14/22 has been withdrawn.  Claims 1-8, and 15-20 are now examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids”.
Regarding claim 1, Linne discloses a system to extract frozen water from a soil in a low pressure environment and collect the water (see “Beamed Energy” concept on pg. 19), comprising: 
an enclosure configured to be positioned on the soil to define an enclosed space above the soil, the enclosure being configured to transmit solar energy from an exterior of the enclosure into the enclosed space and to retain heat within the enclosed space (shown in blue); 
a container with an internal chamber (“cold trap”), the container configured to be interconnected to the enclosure such that water vapor within the enclosed space can move into the internal chamber for collection, wherein the container is configured (i.e., capable) to freeze water vapor in the internal chamber; and 


Regarding claim 2, Linne discloses wherein the system is operable to collect frozen water from soil on the Moon, a planet, or an asteroid (pg. 20).  
Regarding claim 3, Linne discloses wherein the enclosure, the container, and the solar concentrator are (i.e., capable of being) packed within a payload fairing of a space launch vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Peters (US 4290417 A).
Regarding claim 4, Linne fails to disclose wherein the container includes a radiator operable to cool the internal chamber to a temperature that is lower than a temperature of soil within the enclosed space.  
Peters teaches a solar collection system, comprising: a container (49, Fig. 6) with an internal chamber for holding water (22), an enclosure (43) for heating and vaporizing water, and wherein the container includes a radiator (47, 47’) operable to cool the internal chamber to a temperature that is lower than a temperature within the enclosed space. 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the container includes a radiator operable to cool the internal chamber to a temperature that is lower than a temperature of soil within the enclosed space.  The radiators would help quickly cool the water vapor, so that it can condense into a liquid or freeze for storage in the tank. The result is faster collection of water.
Regarding claim 16, Linne fails to disclose wherein the container includes a radiator, and wherein a vane extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  
Peters teaches a solar collection system, comprising: a container (49, Fig. 6) with an internal chamber for holding water (22), wherein the container includes a radiator (52, 52’), and wherein a vane (51, 51’) extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the container includes a radiator, and wherein a vane extends from an interior surface of the container into the internal chamber, the vane configured to transmit heat to the radiator.  The vane and the radiators would help quickly cool the water vapor, so that it can condense into a liquid or freeze for storage in the tank. The result is faster collection of water.
Claim(s) 5-7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Hyatt (US 20190017729 A1).
Regarding claims 5, 6, Linne fails to disclose wherein the solar concentrator is a mirror, and wherein the mirror is concave.  
Hyatt teaches a solar concentrator (4, 41-43) for directing solar energy onto a receiver, wherein the solar concentrator is a mirror, and wherein the mirror is concave (see Figs).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include an additional solar concentrator, wherein the solar concentrator is a mirror, and wherein the mirror is concave.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Regarding claim 7, Linne fails to disclose wherein the solar concentrator is configured to   be positioned at a first location that receives at least some sunlight such that the solar concentrator is spaced from the enclosure, the enclosure being configured to be positioned in a second location that receives substantially no sunlight.
  However, Hyatt teaches a solar concentrator (4, 41-43) for directing solar energy onto an enclosure (receiver 5), wherein the solar concentrator is configured to be positioned at a first location that receives at least some sunlight such that the solar concentrator is spaced from the enclosure.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the solar concentrator is configured to be positioned at a first location that receives at least some sunlight such that the solar concentrator is spaced from the enclosure, the enclosure being configured (i.e., capable) to be positioned in a second location that receives substantially no sunlight.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Regarding claim 18, Linne fails to disclose wherein the solar concentrator is positioned at least 10 m from the enclosure.   Hyatt teaches solar concentrator (4, 41-43) for directing solar energy onto an enclosure (receiver 5), wherein the solar concentrator can be positioned at least 10 m from the enclosure.  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include at least one additional concentrator, wherein the at least one additional solar concentrator is positioned at least 10 m from the enclosure.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.  Moreover, the claimed distance is a matter of optimizing the solar concentrating efficiency because the relative position of the concentrator and the enclosure determines how much solar energy is captured by the concentrator, and how much is directed at the enclosure.  For example, if the enclosure is in a location with sub-optimal lighting, then the concentrator must be spaced-apart from the enclosure where it can receive light from the sun, and is able to reflect the light onto the enclosure.
Claim(s) 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Schwartz (US 20140048121 A1).  
Regarding claims 1, 8, Linne discloses a system to extract frozen water from a soil in a low pressure environment and collect the water (see “Beamed Energy” concept on pg. 19), comprising: 
an enclosure configured to be positioned on the soil to define an enclosed space above the soil, the enclosure being configured to transmit solar energy from an exterior of the enclosure into the enclosed space and to retain heat within the enclosed space (shown in blue); 
a container with an internal chamber (“cold trap”), the container configured to be interconnected to the enclosure such that water vapor within the enclosed space can move into the internal chamber for collection, wherein the container is configured (i.e., capable) to freeze water vapor in the internal chamber

Linne fails to disclose:
wherein the enclosure comprises a material that is impermeable to water vapor; 
a solar concentrator operable to direct solar energy to the enclosure to heat the soil within the enclosed space and cause frozen water in the soil to sublimate to a gaseous state, and
wherein the material of the enclosure can transmit solar energy from the solar concentrator into the enclosed space

Linne suggests wherein the enclosure comprises a material that is impermeable to water vapor (see Figure on page 19 showing an arrow illustrating the water vapor heading towards the cold trap, which suggests that the enclosure is impermeable to water except for an opening for the cold trap).  Nevertheless, Schwartz teaches an enclosure made of glass which is a material that is impermeable to water (para. 48), and it would have been obvious to make the enclosure out of glass or an impermeable material so that the water vapor can be efficiently collected.
Schwartz further teaches a solar concentrator (910) operable to direct solar energy to the enclosure (920, Fig. 7C), wherein the material of the enclosure can transmit solar energy from the solar concentrator into the enclosed space (Fig. 7C).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include a solar concentrator operable to direct solar energy to the enclosure to heat the soil within the enclosed space and cause frozen water in the soil to sublimate to a gaseous state, wherein the material of the enclosure can transmit solar energy from the solar concentrator into the enclosed space.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Regarding claim 15, Linne in view of Schwartz discloses a thermal system (see “Beamed Energy” concept on pg. 19 of Linne) capable of collecting water from a regolith on the Moon (Linne, pg. 1), comprising: 
an enclosure (Linne, shown in blue) [capable of being] positioned on the regolith at a location that receives substantially no light directly from the Sun, the enclosure defining an enclosed space above the regolith, wherein the enclosure includes a body that is impermeable to water vapor (see the combined rejection of claims 1+8); 
a solar concentrator (Schwartz, 910) positioned to receive at least some light directly from the Sun, the solar concentrator operable to direct solar energy to the enclosure to heat the regolith under the enclosed space, wherein frozen water in the regolith sublimates to a gaseous state(see the combined rejection of claims 1+8); and a container (Linne, “cold trap”) including an internal chamber interconnected to the enclosure, wherein water vapor from the enclosed space enters the internal chamber and is [can be] frozen.  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Maiti (US 20150107983 A1).
Regarding claim 17, Linne fails to disclose wherein the solar concentrator is a mirror that is generally planar.  However, Maiti teaches a solar concentrator (05, Fig.1) operable to direct solar energy to an enclosure (01+02), wherein the solar concentrator is a mirror that is generally planar.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne to include an additional solar concentrator, wherein the solar concentrator is a mirror that is generally planar.  The motivation to combine is so that more light is collected and concentrated onto the soil, thereby resulting in faster sublimation of the water in the soil.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids”, as evidenced by NPL, “The Phase Diagram of Water”.
Regarding claim 19, Linne fails to disclose wherein the under the enclosed space is heated to a temperature of between approximately 200 K and approximately 270 K, and wherein a pressure within the enclosed space defined by the enclosure increases to less than approximately 1 pound per square inch.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, the temperature and pressure determine the state of water (see NPL, “The Phase Diagram of Water”, below).  The temperature and pressure must be within a certain range, so that water can transform from a solid state to a vapor state.  


    PNG
    media_image1.png
    917
    1459
    media_image1.png
    Greyscale

  https://ergodic.ugr.es/termo/lecciones/water1.html

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linne Et al., “Extraction of Volatiles from Regolith or Soil on Mars, the Moon, and Asteroids” in view of Halacy (US 3337418 A1).
Regarding claim 20, Linne fails to disclose wherein the enclosure further comprises a skirt operable to conform to the surface of the soil.  However, Halacy teaches a solar still having an enclosure (1, Fig. 1), wherein the enclosure further comprises a skirt (4) operable to conform to the surface of the soil.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Linne wherein the enclosure further comprises a skirt operable to conform to the surface of the soil.  The skirt would provide extra rigidity and strength to the bottom of the enclosure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762